Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 12/17/2021 has been entered.  Claims 2, 3, 7-10, 12-16, and 18-23 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/7/2021.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 12/17/2021, with respect to the rejections of claims 2, 3, 7-10, 12-16, and 18-20 under 35 U.S.C. 103, have been fully considered and are persuasive.  

Terminal Disclaimer
 The terminal disclaimer filed on 12/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10839576 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Russel Jeide on 2/25/2022.
Please cancel claims 4, 11, and 17.
Please amend claims 2, 9, 15, and 20 as follows:
2.  A system comprising:
a head pose sensor configured to obtain head pose data of a user of the system;
non-transitory memory configured to store the head pose data;
a display configured to be positioned in front of an eye of a user, and configured to project a virtual reticle toward the eye of the user within a field of view (FOV) of the user,
wherein the FOV changes as a head pose of the user changes; and 
a hardware processor in communication with the head pose sensor, the display, and the non-transitory memory, the hardware processor programmed to:
identify a head pose of the user based at least in part on the head pose data; and 
cause the display to render the virtual reticle at a location within the FOV based at least in part on the head pose, 
wherein while the head pose satisfies a first head pose threshold and does not satisfy a second head pose threshold, the location of the virtual reticle within the FOV is based at least in part on an easing function and the head pose changes as the head pose changes, and 
wherein while the head pose does not satisfy the first head pose threshold, the FOV changes as the head pose changes and the location of the virtual reticle is fixed within the FOV.

9.  A system comprising:
a head pose sensor configured to obtain head pose data of a user of the system;
non-transitory memory configured to store the head pose data;
a display configured to be positioned in front of an eye of a user, and configured to project a virtual reticle toward the eye of the user within a field of view (FOV) of the user,
wherein the FOV changes as a head pose of the user changes; and 
a hardware processor in communication with the head pose sensor, the display, and the non-transitory memory, the hardware processor programmed to:
identify a head pose of the user based at least in part on the head pose data;
based at least in part on a determination that the head pose does not satisfy a first head pose threshold, cause the display to render a virtual reticle at a fixed location within the FOV,
wherein while the head pose does not satisfy the first head pose threshold, the FOV changes as the head pose changes; and 
based at least in part on a determination that the head pose satisfies the first  head pose threshold and does not satisfy a second head pose threshold, cause the display to render the virtual reticle at a location within the FOV that varies based at least in part on an easing function and [[on ]]the head pose of the user.

15.  A method of adjusting a position of a virtual reticle identifying a position within a field of view (FOV) corresponding to a display of a display system, the method comprising:
identify a head pose of a user based at least in part on head pose data obtained from a head pose sensor;
based at least in part on a determination that the head pose does not satisfy a first head pose threshold, cause the display to render a virtual reticle at a fixed location within the FOV,
wherein while the head pose does not satisfy the first head pose threshold, the FOV changes as the head pose changes; and 
based at least in part on a determination that the head pose satisfies the first head pose threshold and does not satisfy a second head pose threshold, cause the display to render the virtual reticle at a location within the FOV that varies based at least in part on an easing function and [[on ]]the head pose of the user.

20. (Previously Presented) The method of Claim 15,
wherein the first head pose threshold corresponds to at least one of -50 degrees to 50 degrees relative to an axial plane of the user, -20 degrees to 20 degrees relative to a coronal plane of the user, or -45 degrees to 5 degrees relative to a sagittal plane of the user.  

Allowable Subject Matter
Claims 2, 3, 7-10, 12-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record doesn’t teach or suggest 
based at least in part on a determination that the head pose does not satisfy a first head pose threshold, cause the display to render a virtual reticle at a fixed location within the FOV,
wherein while the head pose does not satisfy the first head pose threshold, the FOV changes as the head pose changes; and 
based at least in part on a determination that the head pose satisfies the first head pose threshold and does not satisfy a second head pose threshold, cause the display to render the virtual reticle at a location within the FOV that varies based at least in part on an easing function and the head pose of the user in the context of claims 2, 9, and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619